Citation Nr: 0214314	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  94-30 822	)	DATE
	)
	)



THE ISSUE

Entitlement to an effective date prior to August 29, 1989 for 
service connection for multiple sclerosis, based on claim of 
clear and unmistakable error in a Board decision, dated 
February 8, 1985.




REPRESENTATION

Moving party represented by:  Virginia Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The moving party served on active duty from June 1943 to 
January 1946.

This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in Board decision dated February 8, 1985.  


FINDINGS OF FACT

1.  In a decision, dated February 8, 1985, the Board denied a 
claim of entitlement to service connection for multiple 
sclerosis. 

2.  There was ample medical evidence on file at the time of 
the Board's February 1985 decision to support the Board's 
denial of the claim for service connection for multiple 
sclerosis; thus, it was not undebatable error to deny service 
connection at that time. 

3.  The moving party's motion alleges that the Board 
committed obvious error of fact or law in its decision of 
February 8, 1985.  Specifically, it is argued that the 
Board's decisions were erroneous because the evidence before 
the Board in October 1992 was essentially the same as it was 
in February 1985.


CONCLUSION OF LAW

The Board's decision dated February 8, 1985 was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently noted that the VCAA is not applicable to all cases.  
Wensch v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001)).  In this case, the issue on appeal is 
a CUE claim, which must be based on the record and law that 
existed at the time of the prior adjudications in question.  
38 C.F.R. § 20.1403(b).  Therefore, a remand for application 
of the VCAA is not required.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc) (VCAA not applicable to 
CUE claim).  


II.  CUE

A review of the history of the moving party's multiple 
sclerosis claim shows the following: In May 1982, the moving 
party filed a claim for service connection for multiple 
sclerosis.  According to the July 1983 statement of the case, 
the RO denied the claim in a decision dated in May 1983 (a 
copy of the RO's May 1983 decision is not associated with the 
claims file).  The moving party appealed, and in a decision, 
dated February 8, 1985, the Board denied the claim.  The 
Board's decision was final.  

The moving party filed to reopen his claim for multiple 
sclerosis in April 1986.  In a June 1986 decision, the RO 
denied the claim.  The moving party appealed, however, in a 
letter, dated August 8, 1989, the moving party stated, "I 
would like to cancel my personal hearing today and withdraw 
my appeal in order to obtain additional evidence to support 
my claim."  On August 29, 1989, the moving party filed to 
reopen his claim for multiple sclerosis.  In a decision, 
dated in March 1991, the RO denied the moving party's claim 
for service connection for multiple sclerosis.  The moving 
party appealed.  In October 1992, the Board granted the 
claim.  

In a decision, dated in February 1993, the RO assigned an 
effective date of August 29, 1989 for service connection for 
multiple sclerosis.  The moving party appealed the issue of 
entitlement to an earlier effective date, asserting, in part, 
that its February 1985 Board decision was CUE.  In September 
1997, the Board denied the claim.  In reaching its decision, 
the Board declined to undertake a CUE analysis, after it 
determined that collateral attack could not be made on a 
final Board decision.  Citing Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 2000, a Joint Motion to Vacate and Remand and to 
Stay Further Proceedings (Joint Motion) was filed, asserting 
that to the extent that the Board had declined to address the 
CUE claim, the decision should be vacated and remanded.  In 
November 2000, the Court issued an Order that vacated the 
Board's decision to the extent that the Board had declined to 
address the CUE claim.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error. To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.

The Board first notes that in argument made by the moving 
party's representative (as of February 1997), The Paralyzed 
Veterans of America (PVA) argued that the Board failed to 
determine whether the moving party's withdrawal of his appeal 
in October 1989 was detrimental to his claim, and that the 
Board's decision in October 1992 was therefore CUE.  Citing 
38 C.F.R. § 3.1925(b) (1988).  This argument was addressed in 
the Board's September 1997 decision, and was not discussed in 
either the Joint Motion or the Court's November 2000 Order.  
It therefore appears that this aspect of the Board's 
September 1997 decision was unaffected by the Court's Order, 
and is final.  Therefore it will not be further discussed.  
 
As previously stated, in a decision, dated February 8, 1985, 
the RO denied a claim of entitlement to service connection 
for multiple sclerosis.  

The Board first notes that at the time of the Board's 
February 1985 decision, the evidence included statements from 
the National Personnel Records Center ("NPRC"), dated 
between 1982 and 1983, to the effect that the moving party's 
service medical records ("SMRs") were not available and may 
have been destroyed in a 1973 fire, and that a search of the 
moving party's unit's records dated between January and March 
of 1945 yielded no results.  Other evidence included oral and 
written testimony from the moving party and his wife.  In his 
testimony, he asserted that he had been hospitalized for a 
week with back pain, and that he had leg symptoms and fatigue 
beginning in service.   He stated that he was first diagnosed 
with multiple sclerosis in 1964.  Other evidence included 
copies of letters provided by the moving party which he 
asserted were written during his service.  In these letters 
he reported that he was having occasional pain in his legs, 
and that doctors had told him that he had a circulatory 
problem.  Other evidence included lay statements from the 
moving party's wife and sister, two friends and an associate, 
who essentially asserted that the moving party had leg and 
back problems, and/or fatigue, either shortly after 
separation from service, or in the early 1950's.  A letter 
from Robert Brennan, M.D, dated in August 1980, and 
associated treatment reports, dated between 1978 and 1980, 
showed that Dr. Brennan reported that the moving party had a 
number of symptoms, to include fatigue and weakness of facial 
muscles, as of 1978.  A letter from Herbert C. Johnson, M.D., 
received in 1982, showed that the moving party had been 
admitted to a hospital in 1964 for complaints of a three to 
four-year history of leg weakness, and that he was unsure 
when this difficulty had started.  He also reported 
occasional back pain.  The report noted that the moving party 
had worn a back brace "several years ago."  Dr. Johnson 
concluded that the moving party "very likely" had multiple 
sclerosis.  

The Board finds that its February 1985 decision denying 
service connection for multiple sclerosis was not  
"undebatable" error.  As an initial matter, to the extent 
that it is argued that the Board's decision was erroneous 
because the evidence before the Board in October 1992 (at 
which time it granted service connection for multiple 
sclerosis) was essentially the same as it was in February 
1985, this is incorrect.  The moving party submitted a great 
deal of evidence following the Board's February 1985 
decision, and he repeatedly argued that new and material 
evidence had been submitted.  This evidence included lay 
statements and medical reports, to include a medical report 
from Noel M. Rowan, M.D., dated in October 1987.  This report 
noted a history of treatment of long lasting symptoms related 
to multiple sclerosis dating to 1950.  In any event, this 
argument is essentially a disagreement as to how the facts 
were weighed or evaluated, as is not a basis to find CUE.  
See 38 C.F.R. § 20.1403(d)(3).  

The issue before the Board was whether service connection was 
warranted for multiple sclerosis, to include under the 
presumptive provisions of 38 C.F.R. § 3.307, which provided 
that for veteran's with qualifying service (such as the 
moving party), service connection was presumptively 
established for multiple sclerosis where it was shown to have 
become manifest to a degree of 10 percent or more within 
seven years from date of separation from service.  The 
evidence before the Board consisted of lay statements 
reporting occasional leg and back symptomatology during 
service, with assertions of worsening of these symptoms, and 
the onset of fatigue, prior to about 1953.  The earliest 
evidence of a diagnosis of multiple sclerosis was dated in 
1964, which was about 18 years after separation from service.  
Dr. Johnson's 1964 report included a reported history of only 
a three to four-year history of leg weakness.  The evidence 
did not include a competent opinion that the moving party's 
multiple sclerosis was related to his service, or that it was 
manifest to a degree of 10 percent or more within seven years 
from date of termination of service.  Based on the foregoing, 
the Board finds that it had a reasonable basis to determine 
that service connection for multiple sclerosis was not 
warranted.  See e.g., Simmons v. West, 14 Vet. App. 84, 91 
(2000) ("When there is evidence both pro and con on a rating 
issue it is impossible for the appellant to succeed in 
showing that the result would have been manifestly 
different.").  The Board therefore finds that its decision 
was consistent with and supported by the law then applicable 
for service connection.  See 38 U.S.C. §§ 310, 312; 38 C.F.R. 
§§ 3.303, 3.307 (1984).  Accordingly, the Board finds that 
its February 1985 decision was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.



ORDER

The Board's decision, dated February 8, 1985, not having 
involved CUE, the motion is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



